DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or suggest the array substrate of claim 1, in particular the limitations of the sub zone common electrode, the compensation electrode, and the sub zone pixel electrode are formed on the base plate in sequence, the compensation electrode insulates with the sub zone common electrode, and electrically connects with the sub zone pixel electrode through a through hole, a projection area of the compensation electrode on the base plate is not larger than a projection area of the sub zone common electrode on the base plate, the projection area of the sub zone common electrode on the base plate at least partially overlaps with a projection area of the sub zone pixel electrode on the base plate, the projection area of the compensation electrode on the base plate is spaced from the projection area of the sub zone pixel electrode on the base plate. The prior art does not disclose or suggest the display panel of claim 9, in particular the limitations of the sub zone common electrode, the compensation electrode, and the sub zone pixel electrode are formed on the base plate in sequence, the compensation electrode insulates with the sub zone common electrode, and electrically connects with the sub zone pixel electrode through a through hole, a projection area of the compensation electrode on the base plate is not larger than a projection area of the sub zone common electrode on the base plate, the projection area of the sub zone common 
 The closely related prior art, No et al. (US 20170023833) discloses (Figs. 1-15) an array substrate, wherein, the array substrate comprises: a base plate (BS1), a plurality of scan lines (GL) and a plurality of data lines (DL) all formed on the base plate, the plurality of scan lines insulate and cross with the plurality of data lines to define a plurality of sub-pixels (11-13, 21-23); each of the sub-pixels comprises a main zone (11b, 12b, 13b, 21b, 22b, 23b) and a sub zone (11a, 12a, 13a, 21a, 22a, 23a), the scan lines are defined between the main zone and the sub zone, the main zone comprises a main zone pixel electrode and a main zone common electrode (RL1), the sub zone comprises a sub zone pixel electrode, a sub zone common electrode (RL1), and a compensation electrode (RL2), the sub zone common electrode skips the scan lines (GL) to electrically connect the main zone common electrode; and the sub zone common electrode (RL1), the compensation electrode (RL2), and the sub zone pixel electrode (11a, 12a, 13a, 21a, 
However, the prior art does not disclose or suggest the array substrate of claim 1, in particular the limitations of the sub zone common electrode, the compensation electrode, and the sub zone pixel electrode are formed on the base plate in sequence, the compensation electrode insulates with the sub zone common electrode, and electrically connects with the sub zone pixel electrode through a through hole, a projection area of the compensation electrode on the base plate is not larger than a projection area of the sub zone common electrode on the base plate, the projection area of the sub zone common electrode on the base plate at least partially overlaps with a projection area of the sub zone pixel electrode on the base plate, the projection area of the compensation electrode on the base plate is spaced from the projection area of the sub zone pixel electrode on the base plate. Claim 1 is therefore allowed, as are dependent claims 2-8. The prior art does not disclose or suggest the display panel of claim 9, in particular the limitations of the sub zone common electrode, the compensation electrode, and the sub zone pixel electrode are formed on the base plate in sequence, the compensation electrode insulates with the sub zone common electrode, and electrically connects with the sub zone pixel electrode through a through hole, a projection area of the compensation electrode on the base plate is not larger than a projection area of the sub zone common electrode on the base plate, the projection area of the sub zone common electrode on the base plate at least partially overlaps with a projection area of the sub zone pixel electrode on the base plate, the projection area of the compensation electrode on the base plate is spaced from the projection area of the sub zone pixel electrode on the base plate. Claim 9 is . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHARLES S CHANG/Primary Examiner, Art Unit 2871